Citation Nr: 0009555	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  91-51 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the left elbow, currently assigned a 20 percent 
evaluation.

2.  Entitlement to an increased rating for residuals of 
pleurisy of the left lung, secondary to gunshot wound, with 
partial resection of the ninth rib, currently assigned a 10 
percent evaluation.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1990 and May 1991.  The remaining issues were 
previously remanded in January 1993, April 1996, and October 
1997.  For reasons to be discussed, the issue of a total 
rating based on individual unemployability due to service-
connected disability requires further development.


FINDINGS OF FACT

1.  Gunshot wound residuals of the left elbow are currently 
manifested by mild disability of the radial nerve.  

2.  Pleurisy of the left lung, secondary to gunshot wound, 
with partial resection of the ninth rib, is currently 
manifested by pain, without limitation of pulmonary function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for gunshot wound residuals of the left elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part 4, Code 8512 (1999).  

2.  The schedular criteria for a 20 percent evaluation for 
residuals of pleurisy of the left lung, secondary to gunshot 
wound, with partial resection of the ninth rib, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.97, Part 4, Codes 6818 (1996), 6843 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

The veteran sustained multiple through-and-through gunshot 
wounds in service, including, as pertinent to this 
discussion, to the right lower chest, and to the left arm, 
with damage to the brachial artery.  Following the initial 
injury, the chest wound was closed with the insertion of a 
tube.  A repair of the left brachial artery was carried out 
with a right saphenous vein graft.  He had a stormy 
postoperative course with symptoms of hypertension, dyspnea, 
cyanosis and fever.  

An open draining wound near the 10th rib in the left 
hemithorax was noted upon evacuation to the United States.  
Examination at that time also disclosed decreased breath 
sounds in the left base.  A chest X-rays showed no 
intrathoracic abnormalities.  There was some exposed rib at 
the wound site on the left.  

In addition, there was an 8-inch long scar on the medial 
aspect of the distal left upper arm in the elbow area, and a 
2-inch scar in the lateral aspect of the junction of the 
distal and mid third of the left upper arm.  Radial and ulnar 
pulses were good, although there was loss of radial nerve 
motor and sensory function in the left upper arm and hand.  
The left forearm wounds were noted to be healed.  
Electromyographic studies showed partial denervation of the 
left brachial radialis, the extensor carpi radialis and the 
ulnaris.  A gradual return of function to the radial nerve 
sphere was noted during the hospitalization.  

On a VA examination in January 1969, the veteran had a 
keloidal, moveable, nontender scar on the left elbow.  
Although he complained of weakness of grip and hyperesthesia, 
grip strength was normal.  There were several keloidal scars 
on the left chest wall, which were soft.  The lower one had a 
ragged edge and the underlying rib cage was tender.  In 
addition, he had an infrequent, nonproductive cough.  He 
complained of occasional soreness in the lower midchest.  He 
had no dyspnea.  Respiratory excursions were symmetrical and 
of good volume, lungs were normal to auscultation and 
percussion, breath sounds were vesicular, and there were no 
rales, rhonchi or wheezing.  He was granted service 
connection for, as pertinent to this appeal, residuals of a 
gunshot wound to the chest with chronic pleurisy, assigned a 
20 percent rating, and residuals of a gunshot wound to the 
left elbow, assigned a 10 percent rating.  Effective in April 
1980, the rating for the chest wound residuals with pleurisy 
was reduced to 10 percent, while the rating for the left 
elbow wound residuals was increased to 20 percent.  

A.  Left Arm Gunshot Wound Residuals

Treatment records and correspondence from private physicians 
show that the veteran was seen on numerous occasions from 
1989 to 1991 for complaints of left shoulder and/or arm pain.  
These records include a December 1989 letter from S. Rawe, 
M.D., who wrote that the veteran had pain in his left 
shoulder which radiated down the arm to the hand, and which 
had intensified since September.  The etiology was unclear.  
However, in April 1990, a ruptured cervical spine disc was 
disclosed, and the veteran underwent surgery.  In May 1990, 
Dr. Rawe noted that it was one month after his cervical spine 
surgery, and that since then, he had had significant 
resolution of numbness and paresthesias in the left arm and 
hand, and a reduction in pain.  He still had left shoulder 
pain.  He also noted that the sensation in the left hand 
appeared normal.  

A. Nussbaum, M.D., wrote, in May 1990, that the veteran had 
had cervical spine surgery in April 1990.  Currently, the 
veteran had decreased sensation in the left elbow and index 
finger, with slightly diminished strength distally in the 
left hand and arm.  J. Ernst, M.D., wrote, in August 1990, 
primarily regarding degenerative joint disease and a rotator 
cuff tear involving the left shoulder.  He also noted that 
the baseline sensory deficit from the gunshot wound had 
remained unchanged, and that there was no specific atrophy.  

In April 1991, Dr. Nussbaum wrote that the veteran had 
chronic pain in the left shoulder and arm, and that some of 
the pain was due to a peripheral nerve injury in the left arm 
which was unlikely to improve.  The veteran also had 
degenerative joint disease and a rotator cuff tear of the 
left shoulder.  In April 1993, Dr. Nussbaum wrote that the 
veteran continued to have chronic pain in the left arm and 
shoulder which he believed to be "multifactorial."  A 
component of the pain was neuropathic and related to the 
radial nerve injury sustained as a result of the gunshot 
wound in service.  The question of whether some of the neck 
and shoulder pain was contributed to by cervical 
radiculopathy had not been settled but Dr. Nussbaum believed 
that all treatment modalities had been unsuccessful in 
returning the veteran to a condition in which he could work, 
and that ultimately, his chronic pain was related most 
clearly to his gunshot wound.  

On a VA examination in March 1994, The veteran had range of 
motion in the left elbow from 10 to 130 degrees.  In the 
wrist, he had 60 degrees of dorsiflexion, and 50 degrees of 
palmar flexion, without pain.  Ulnar deviation was to 25 
degrees and radial deviation to 10 degrees.  Phelen's and 
Tinel's tests were mildly positive, and compression test was 
positive.  His grip strength was equal to the opposite side, 
and there was no weakness in the left wrist.  He described an 
area of hypesthesia over the thumb and index finger, and an 
area of tingling over the dorsal aspect of the hand.  His two 
point discrimination was intact, however.  The pertinent 
diagnosis was status post gunshot wound to the left arm with 
residual radial nerve neuropathy of the left arm, and mild 
carpal tunnel syndrome.  

On a VA neurological examination in October 1996, motor 
strength in the left upper extremity was 4++/5 with flexion, 
extension and hand grip.  Muscle tone and bulk were 
appropriate.  Sensory examination was normal except for some 
blunting in the left arm and hand area.  The assessment was 
radial nerve injury on the left.  He also had a positive 
Tinel's sign involving both wrists with some median nerve 
compression.  The examiner opined that the veteran's 
disability in the arm and hand was moderate.  

On a VA orthopedic examination in November 1996, the veteran 
related that he had suffered a gunshot wound to his left 
elbow with a radial nerve injury in 1968, with slow recovery 
of function of the radial nerve over the next 10 months.  
Currently, he complained of weakness of wrist extension.  
Strength was 5/5 throughout the left upper extremity, 
including wrist, finger, and thumb extension on the left 
hand.  There was decreased subjective sensation in the first 
dorsal web space of his left hand.  He had a well healed, 
supple, nontender scar at the left elbow.  Range of motion in 
the elbow was from 10 to 140 degrees.  The pertinent 
impression was status post gunshot wound of the left elbow 
and radial nerve deficit, now with a slight decrease of range 
of motion, lacking 10 degrees of full extension and with full 
flexion and no evidence of radial nerve deficit.  

In January 1997, another VA orthopedic examination was 
conducted, which disclosed range of motion in the elbow from 
10 to 135 degrees, and 70 degrees of pronation and 75 degrees 
of supination.  On neurologic examination he had 5/5 strength 
in all groups.  There was decreased light touch sensation of 
the first web space and the dorsum of the thumb; sensation 
was otherwise normal.  Otherwise, the radial nerve appeared 
to be functioning normally.  The impression was gunshot wound 
to the left elbow with residual sensory distribution radial 
nerve impairment.  

On a VA neurological examination in December 1997, the 
veteran stated that although his deficits in the left arm 
improved during the ten months following his injury, it did 
not improve to normal.  Sensation was reduced to pin and 
light touch in the radial distribution in the left forearm, 
including the thumb and index finger.  Vibration and joint 
position sense were normal.  Coordination was normal.  The 
impression was residual of left radial neuropathy with mild 
weakness in the radial innervated muscles below the elbow and 
a mild sensory loss.  

On a VA neurological examination in June 1998, the veteran 
complained of numbness and pain involving the dorsal surface 
of his left hand, as well as persistent numbness, all 
exacerbated by any type of pressure.  He also reported some 
slight weakness as well.  On examination, motor strength was 
5/5, and tone and bulk were appropriate for age.  Sensory 
examination to light touch, pin prick and vibratory sense 
were within normal limits except for a blunting sensation on 
the radial surface of this left hand.  The assessment was 
left upper extremity radiculopathy, radial in origin.  

The provisions regarding the rating of muscle injuries were 
amended in 1997.  However, these amendments did not result in 
any substantive changes in the manner in which the veteran's 
disability due to muscle injuries is rated.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  Therefore, there can be no 
prejudice to the veteran by the Board's application of the 
amended provision without remanding the case to the RO for 
initial consideration of the regulatory changes, and both 
versions are equally favorable to the veteran.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993), Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

Muscle injuries due to gunshot and shell fragment wounds are 
classified into four general categories; slight, moderate, 
moderately severe, and severe.  The factors considered in 
evaluating the severity of a muscle injury are the velocity, 
trajectory and size of the missile which inflicted the 
wounds; the extent of the initial injury and duration of the 
hospitalization; the therapeutic measures required to treat 
the disability; and the current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring or loss of sensation.  38 C.F.R. § 4.56 
(1998).  

The veteran's left elbow gunshot wound residuals have been 
evaluated as involving muscle group VII, comprised of the 
muscles comprised of the internal condyle of the humerus.  
These muscles affect the functions of flexion of the wrist 
and fingers.  For the non-dominant arm, slight disability is 
noncompensable; moderate disability merits a 10 percent 
rating; moderately severe, a 20 percent rating; and severe 
injury warrants a 30 percent rating.  38 C.F.R. Part 4, 
Code 5307 (1999).  

The veteran does not have any evidence of loss of deep 
fascia, muscle substance, or evidence of atrophy of the 
muscles in muscle group VII.  Tests of strength indicate 
slight, if any, loss of strength, with results showing 
strength to be 4++/5 or 5/5.  There is no other evidence of 
muscle damage suggesting severe muscle injury.  See 38 C.F.R. 
§ 4.56(d)(4) (1999).  Accordingly, an evaluation in excess of 
20 percent is not warranted on that basis.  

A veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions;" such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14 (1999).  Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  Accordingly, in May 1999, 
the veteran was granted service connection for limitation of 
motion of the left elbow, as a residual of the inservice 
gunshot wound.  However, the limitation of motion of the left 
elbow of only 10 degrees is considered to be noncompensable.  
See 38 C.F.R. Part 4, Codes 5206, 5207 (1999).  

In this case, the primary symptoms shown on the examinations 
have been associated with the radial nerve injury that the 
veteran sustained as a result of the gunshot wound.  However, 
a muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (1999).  Nevertheless, the Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  The Board may change a 
diagnostic code, if the reason for the change is adequately 
explained.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Since 
the positive symptoms exhibited by the veteran have not 
involved muscle loss, and have involved disability of the 
radial nerve, his gunshot wound residuals to the left elbow, 
currently evaluated as muscle injury, are more appropriately 
evaluated as injury to the radial nerve.  

For the lower radicular group of peripheral nerves, complete 
paralysis of all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers paralyzed (substantial loss 
of use of hand), a 60 rating is warranted, if involving the 
minor hand.  For incomplete paralysis, if severe, a 40 
percent rating is warranted; for moderate incomplete 
paralysis, a 30 percent rating is warranted; if mild, a 20 
percent rating is warranted.  38 C.F.R. Part 4, Code 8512 
(1999).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (1999).  

The numerous examinations of record have noted that the 
veteran complained of pain and numbness in his left forearm 
and hand, and radial nerve neuropathy has been noted.  In 
1990, the veteran had more severe left arm pain; however, it 
was later determined that he had other, non-related 
disabilities including a ruptured cervical disk and a torn 
rotator cuff in the left shoulder.  He underwent surgery in 
April 1990 to treat the cervical disk; subsequently, Dr. 
Ernst noted that there had been no increase in the baseline 
sensory deficit from the gunshot wound.  Although Dr. 
Nussbaum, in April 1993, felt that his chronic pain was 
related to the gunshot wound, the VA examination in March 
1994, while noting radial nerve neuropathy, did not disclose 
any weakness, and sensory changes were minor.  

In addition to the subjective complaints of pain, some 
sensory loss has been demonstrated, and, on the April 1994 
examination, there was some limitation of motion in the 
wrist.  See 38 C.F.R. § 4.71, Plate I (1999).  On the 
neurological examination in October 1996, the examiner opined 
that the disability was moderate.  However, the December 1997 
neurological examination found only mild weakness and mild 
sensory loss.  The June 1998 neurological examination noted 
that although the veteran complained of slight weakness, 
strength on that occasion was 5/5, and there was no loss of 
muscle strength or tone.  There was blunting of sensation on 
the radial surface of the right hand, which appears to have 
been consistently shown on the majority of the examinations.  
On balance, the positive symptoms, consisting of slight 
limitation of motion, mild to no weakness, and mild sensory 
loss in certain areas, are not in excess of those 
contemplated for mild radial nerve injury, reflective of the 
20 percent rating currently in effect.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (1999).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology," such as injury to the muscle, bone, ligaments, 
or nerves. See 38 C.F.R. §§ 4.40, 4.45 (1999).  However, 
although the veteran complains of severe pain, the 
examinations did not note significant pain on any of the 
maneuvers used to evaluate his disability, and the objective 
evidence does not show significant pathology to account for a 
rating in excess of 20 percent, based on additional 
functional impairment.  

Preliminary review of the record reveals that the RO has not 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

B.  Residuals of Gunshot Wound to the Left Chest

A VA examination in March 1994 disclosed that the veteran 
complained of residual pain in the left side of the chest 
wall.  Palpation of a 12-centimeter scar over the lower 
border of the thoracic rib cage produced extreme pain.  The 
pertinent diagnosis was left anterior thoracic pain secondary 
to gunshot wound.  Pulmonary function tests were interpreted 
as showing normal spirometry.  FEV-1 was 92 percent of 
predicted, and FEV-1/FVC was 106 percent of predicted.  

In October 1996, a VA pulmonary examination was conducted 
which revealed multiple scars of the chest with a surgical 
incision over the ninth rib with palpable defect between the 
eighth and tenth ribs.  The scar was hypertrophic and mildly 
tender.  A pulmonary examination disclosed complaints of 
intermittent rib soreness 

and a pleuritic type achiness improved with stretching, which 
did not limit his daily activities.  On examination, the lung 
fields were clear, and chest expansion was normal.  Scars 
were nontender to palpation.  No tenderness was noted on deep 
inspiration.  Pulmonary function tests revealed a mild to 
moderate defect in the very small airway, specifically, an 
FEF-25 of 65 percent.  It was concluded that the chest 
disability appeared minor in nature.  Pulmonary function 
tests conducted in October 1996 disclosed FEV-1 to be 95 
percent predicted, and FEV-1/FVC to be 81 percent of 
predicted.  The spirometry was considered to be within normal 
limits, and the vital capacity was in the low-normal range.  

On an orthopedic examination in November 1996, there were 
multiple scars on the chest with a surgical incision centered 
over his left ninth rib, with a palpable defect between the 
eighth and tenth ribs.  The scar was hypertrophic and mildly 
tender.  The pertinent impression was left ninth rib status 
post resection with mild tenderness over the area. 

A VA neurological examination in August 1998 noted the lungs 
to be clear to auscultation bilaterally.  

Effective October 7, 1996, the portion of the rating schedule 
pertaining to the evaluation of respiratory system impairment 
was revised.  61 FEDERAL REGISTER 46720 (1996).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
October 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See 38 U.S.C.A. 
§ 5110(g) (West 1991); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the prior version of the regulations, the veteran was 
evaluated under diagnostic codes 5297-6818.  However, 
diagnostic code 5297 specifically stated that "[t]he rating 
for rib resection or removal is not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy or 
injuries of pleural cavity."  38 C.F.R. Part 4, Code 5297, 
Note (1) (1996).  Diagnostic code 6818 provided that moderate 
disability with a bullet or missile retained in the lung, 
with pain or discomfort on exertion; or with scattered rales 
or some limitation of excursion of diaphragm or low chest 
expansion, merited a 20 percent rating. The 40 percent rating 
contemplated moderately severe injury with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis, hemoptysis at intervals. A 60 percent rating was 
assignable if the evidence showed a severe injury with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise. When residuals 
were totally incapacitating a 100 percent schedular rating 
was warranted. 38 C.F.R. § 4.97, Code 6818 (1996).

Although the veteran has not shown retained fragments, pain 
on exertion, scattered rales, or limitation of excursion or 
expansion, he did in fact sustain a gunshot wound to the 
chest, which necessitated a partial rib resection, and he 
complains of significant pain.  Thus, with the resolution of 
all reasonable doubt in the veteran's favor, the disability 
picture more nearly approximates the criteria required for a 
20 percent rating.  38 C.F.R. § 4.7.  

Under the revised criteria, the RO evaluated the veteran 
under diagnostic codes 5297-6845.  As noted above, diagnostic 
code 5297 is not to be applied with ratings for injuries of 
pleural cavity.  38 C.F.R. Part 4, Code 5297, Note (1).  
Furthermore, diagnostic code 6845 pertains to chronic pleural 
effusion or fibrosis, which the veteran does not have.  
Diagnostic code 6843, on the other hand, pertains to 
traumatic chest wall defect, which, because the veteran's 
injury was traumatic, is more appropriate.  Accordingly, 
under the revised diagnostic criteria, diagnostic code 6843 
should be applied.  See Tedeschi, Pernorio, supra.  

The revised regulations provide a general rating formula for 
restrictive lung disease, including traumatic chest wall 
defect, which are based primarily on functional capacity of 
the lungs, as demonstrated on pulmonary function tests.  
However, the pulmonary function tests of record have not 
shown reduction in the relevant values, specifically, FEV-1 
(Forced Expiratory Volume), FEV-1/FVC (Forced Expiratory 
Volume in one second to Forced Vital Capacity), or DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method), such as to warrant even a 10 percent 
rating.  See 38 C.F.R. Part 4, Code 6843 (1999).   

Nevertheless, it is also provided that gunshot wounds of the 
pleural cavity with bullet or missile retained in the lung, 
pain or discomfort on exertion, or scattered rales or some 
limitation of excursion or diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
38 C.F.R. Part 4, Codes 6840-6845, Note 3 (1999).  The 
veteran had a gunshot wound to the chest, and complains of 
pain and discomfort.  Accordingly, under the revised criteria 
as well, the veteran's chest wound residuals warrant a 20 
percent rating.  


ORDER

An evaluation in excess of 20 percent for gunshot wound 
residuals of the left elbow is denied.

An evaluation of 20 percent for pleurisy of the left lung, 
secondary to gunshot wound, with partial resection of the 
ninth rib, is granted, subject to regulations governing the 
payment of monetary benefits.


REMAND

Regarding the remaining issue, entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), the veteran contends that he is unable 
to work due to his service-connected disabilities, and the 
evidence indicates that he has been unemployed since 1990.  A 
claim for TDIU is well-grounded if (1) the current service-
connected disabilities meet the percentage requirements of 
38 C.F.R. § 4.16(a), and (2) there is evidence that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Colayong v. 
West, 12 Vet.App. 524, 538 (1999).  

Concerning the first element, the percentage requirements 
mentioned above for consideration of TDIU are where there is 
a single service-connected disability ratable at 60 percent 
or more, or two or more disabilities with a combined rating 
of 70 percent or more, provided at least one disability is 
ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Multiple injuries incurred in action are considered to be one 
disability.  Id.  As a result of the above decision, the 
veteran's combined rating is 80 percent; thus, he meets the 
first element.  

As to the second element, "evidence" in this context was 
not defined, although in that case, there was both the 
veteran's statements and medical evidence of TDIU.  Colayong.  
However, the veteran is competent to state that he is unable 
to work due to service-connected disabilities; consequently, 
his statement is sufficient to complete that element, and the 
claim is well-grounded.  Id.  Accordingly, the claim is well-
grounded, and VA has a duty to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, there is no medical evidence confirming that the 
veteran is unable to work due to his service-connected 
disabilities.  In this regard, although a statement from A. 
Nussbaum, M.D., dated in April 1993 was to the effect that 
the veteran had been unable to work due to chronic pain in 
the left arm and shoulder, which, although 
"multifactorial," ultimately, was related most clearly to 
his gunshot wound.  However, service connection for a left 
shoulder disability and a cervical spine disability was 
denied by the Board in October 1997; consequently, his 
statement is not sufficient to establish entitlement to TDIU.  
Similarly, his retirement from his last job in 1990 has not 
been shown, by the evidence from the employer, to have been 
precipitated by service-connected disability.  Accordingly, 
the veteran must be provided an examination to determine 
whether he is unemployable due to his service-connected 
disabilities.  Finally, the RO is advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998). 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the veteran 
complete an updated VA Form 21-527, Income 
- Net Worth and Employment Statement.

2.  The veteran should be afforded a VA 
examination(s) to evaluate the extent to 
which his service-connected disabilities 
interfere with his ability to obtain and 
maintain substantially gainful employment.  
His service-connected disabilities consist 
of status postoperative splenectomy; 
residuals of gunshot wounds to the 
abdomen; chest; and left elbow; 
lumbosacral strain; and scar of the left 
chest.  The examiner should describe what 
types of employment activities would be 
limited because of the veteran's service-
connected disabilities.  The entire claims 
file, a copy of the rating decision issued 
pursuant to the above decision, and a copy 
of this Remand should be made available 
to, and reviewed by, the examiner(s) prior 
to the examination(s).

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



